Kirby, J., (after stating the facts). In Boyle v. State, 110 Ark. 318, this statute was construed, ‘and this court held that when defendant took the woman to a place where .prostitution was practiced for the purpose of prostitution, whether she went voluntarily or not, he was -guilty, under the statute .and -said: “It was necessary for the State to show under the charge made in the indictment that the house to which Birdie Taylor was taken was a place in which prostitution was practiced, encouraged or allowed and that she was taken there for the purpose of prostitution.” After saying the proof of the had reputation of the house as such .a place was properly admitted, ¡and ¡a circumstance to be considered by the jury, but not ¡alone ¡sufficient to convict, continued ‘ ‘ To warrant conviction the proof would also have to ¡show that men and women lacikualily resorted there for illicit intercourse. ’ ’ In Lee v. State, 114 Ark. 310, 169 S. W. 963, the court held that the offense defined by this ¡act is one of a local character or nature, consisting of enticing a female person to visit or become an inmate of a place where prostitution is practiced, or an assignation house, and place is properly descriptive of the offense, it being necessary to allege a place. If the indictment was sufficient to charge an offense under the statute, the proof that the prosecutrix voluntarily ¡accompanied the defendant to a thicket by the roadside in ithe night time and there ¡awaited his return until daylight and had ¡sexual intercourse with him, is not sufficient to show a violation of it. There is no proof whatever that the thicket was a place where prostitution was practiced, encouraged or ¡allowed or that men and women resorted thither for illicit intercourse. The testimony was insufficient to sustain a conviction and the court did not err in directing the verdict. The judgment is affirmed.